DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Request for Continued Examination (RCE)
Acknowledgment is made of Applicant's submission of Request for Continued Examination (RCE), dated on 04/22/2022.This communication is considered fully responsive and sets forth below:
Response to Amendment

Acknowledgment is made of Applicant's submission of amendment, dated on 04/12/2022. This communication is considered fully responsive and sets forth below:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Barkan et al (US 8,243,752 B2 in view of Yu et al US 2017/0046298 A1 .

Regarding claim 1, Barkan et al (US 8,243,752 B2) discloses a system, comprising: 
a physical layer side receive datapath circuitry to move receive data toward a link layer side receive datapath circuitry (fig. 5.step 504- 506;  col 4,lines 39- 43;PHY receive module 112 (i.e. a physical layer side receive datapath circuitry ) receives signals 140 over cable 106(i.e. medium) ; PHY 102 generates data words 146 based on signals 140 (step 510), and provides data words 146 to MAC 104 (i.e. a link layer),
a physical layer side transmit datapath circuitry to move transmit data toward a shared transmission medium (fig. 5, steps 508-512; col 4, lines 33-35; PHY 102 receives data words 130 from MAC 104 (step 504). PHY transmit module (i.e. a physical layer side transmit datapath circuitry) transmits signals 138 over cable 106(i.e. a shared transmission medium),

wherein the transmit datapath circuitry coupled to move transmit data toward the shared transmission medium according to the first clock domain (claim 1, a physical-layer device core comprising a transmit module configured to transmit first signals (i.e. data) over the cable (i.e. a shared transmission medium), at a data rate of M/N Gbps based on the rate of the first clock (i.e. the first clock domain).			Barkan does not explicitly disclose the physical layer side receive datapath circuitry comprising: a first portion coupled to operate according to a first clock domain; a second portion coupled to operate according to a second clock domain; and	 a transition boundary where receive data moved via the physical layer side receive, datapath circuitry crosses from the second clock domain to the first clock domain.										Yu et al US 2017/0046298 A1 discloses the physical layer side receive datapath circuitry comprising: 
a first portion coupled to operate according to a first clock domain [0022] the RX circuit 114 of the transport layer circuit 102 and the RX circuit 118 of the physical layer circuit 104 operate in the first clock domain ; 							a second portion coupled to operate according to a second clock domain [0022]  the PMA circuit 106 operates in a second clock domain, such that the clock CLK3 of the TX circuit 122 under the selected mode is asynchronous to the clock CLK2 of the TX circuit 116 under the selected mode, and the clock CLK3 of the RX circuit 124 under the selected mode is asynchronous to the clock CLK2 of the RX circuit 118 under the selected mode; and 
 a transition boundary where receive data moved via the physical layer side receive datapath circuitry crosses from the second clock domain to the first clock domain[0022] each of the AFIFO buffers 136_0-136_X (i.e. a transition boundary ) is arranged to receive a data input from one processing circuit operating under one clock (e.g., RX circuit 124 operating under the clock CLK3)(i.e. second domain clock), and transmit a data output to a different processing circuit operating under a different clock (e.g., RX circuit 118 operating under the clock CLK2)(i.e. first domain clock).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkan by including the physical layer side receive datapath circuitry comprising: a first portion coupled to operate according to a first clock domain; a second portion coupled to operate according to a second clock domain; and a transition boundary where receive data moved via the physical layer side receive, datapath circuitry crosses from the second clock domain to the first clock domain, as taught by Yu, in order to  provide an asynchronous first-in first-out (AFIFO) buffer apparatus with active rate control and dynamic rate compensation (see Yu [0004]).

Regarding claim 2, the combination of Barkan and Yu discloses all the features with the claim 1.
Barkan does not explicitly disclose a control datapath
Yu discloses a control Datapath the rate control circuit [0005] The rate control circuit is arranged to actively control a data transfer rate of the data input of the AFIFO buffer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkan by including a control Datapath, as taught by Yu, in order to provide an asynchronous first-in first-out (AFIFO) buffer apparatus with active rate control and dynamic rate compensation (see Yu [0004]).
Regarding claim 3, the combination of Barkan and Yu discloses all the features with the claim 2.
Barkan does not explicitly disclose wherein the control datapath to move control data to or from the physical layer of the system.
Yu discloses wherein the control datapath to move control data to or from the physical layer of the system. [0005] The rate control circuit is arranged to actively control a data transfer rate of the data input of the AFIFO buffer) and [0022] each of the AFIFO buffers 136_0-136_X is arranged to receive a data input from one processing circuit operating under one clock, and transmit a data output to a different processing circuit operating under a different clock; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkan by including wherein the control datapath to move control data to or from the physical layer of the system, as taught by Yu, in order to provide an asynchronous first-in first-out (AFIFO) buffer apparatus with active rate control and dynamic rate compensation (see Yu [0004]).
Regarding claim 9, Barkan discloses A circuitry of a physical layer device (fig.8, PHY 102 comprising PHY core 108, which includes a PHY transmit module 110 and a PHY receive module 112), comprising: 
a local clock generator (fig. 8, Clock reduction circuit 802) to generate a local clock ((col5 lines 42-43), Clock reduction circuit 802 generates a local clock 804); 
a transmit circuitry (fig.8, PHY transmit module 110), and a first portion of a receive circuitry (fig.8, PHY receive module 112), 
wherein each of the transmit circuitry and the first portion of the receive circuitry are operatively coupled to an output of the local clock generator (see fig.8, PHY 102 is couple to Clock reduction circuit 802, (col5, line 42) Clock reduction circuit 802 generates a local clock 804), and are clocked by the local clock (see fig. 8. (col5, lines 45) PHY 102 operates according to local clock 804, (see fig.8, PHY core 108 includes a PHY transmit module 110 and a PHY receive module 112(i.e. PHY transmit module 110 and a PHY receive module 112 are clock to local clock),												one or more outputs, wherein the one or more outputs comprise a first output operatively coupled to the clock generator to propagate the local clock (fig 8 ,Clock reduction circuit 802 is couple to PHY core 108 which operates according to local clock 804),	wherein the transmit circuitry to move transmit data toward a shared transmission medium based on the local clock (fig. 5, steps 508-512; col 4, lines 33-35; PHY 102 receives data words 130 from MAC 104 (step 504). PHY transmit module (i.e. a physical layer side transmit datapath circuitry) transmits signals 138 over cable 106(i.e. a shared transmission medium), wherein PHY 102 operates according to local clock 804 (see fig. 8. (col5, lines 45)) and further (see claim 1, a physical-layer device core comprising a transmit module configured to transmit first signals over the cable at a data rate of M/N Gbps based on the rate of the first clock (i.e. the local clock).								
Barkan does not discloses   a second portion of a receive circuitry coupled to operate according to a remote clock.		
Yu et al US 2017/0046298 A1 discloses a second portion of a receive circuitry coupled to operate according to a remote clock; a [0022] the PMA circuit 106(i.e. a second portion of a receive circuitry) operates in a second clock domain (i.e. a remote clock), such that the clock CLK3 of the RX circuit 124 under the selected mode is asynchronous to the clock CLK2 of the RX circuit 118 under the selected mode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkan by including a second portion of a receive circuitry coupled to operate according to a remote clock, as taught by Yu, in order to provide an asynchronous first-in first-out (AFIFO) buffer apparatus with active rate control and dynamic rate compensation (see Yu [0004]).

Regarding claim 21, Barkan discloses a method, comprising: 
starting a data reception from a shared transmission medium (col5 lines34-43) discuss, wherein PHY receive module 112 receives signals 140 over cable 106(i.e. medium); 
moving receive data toward an interface for operative coupling to a link layer, the link layer coupled to operate on the local clock domain of the physical layer device (col5 lines34-43) PHY 102 generates data words 146 based on signals 140, and provides data words 146 to MAC 104); wherein PHY 102 operates according to a local clock (i.e. local clock domain) (see page 5, line 45),												Barkan does not explicitly disclose wherein the moving the receive data comprises crossing the receive data from a remote clock domain to a local clock domain of a physical layer device.													Yu et al US 2017/0046298 A1 discloses wherein the moving the receive data comprises crossing the receive data from a remote clock domain to a local clock domain of a physical layer device [0022] the RX circuit 114 of the transport layer circuit 102 and the RX circuit 118 of the physical layer circuit 104 operate in the first clock domain(i.e. remote clock),   the PMA circuit 106 operates in a second clock domain(i.e. local clock), and the clock CLK3 of the RX circuit 124 under the selected mode is asynchronous to the clock CLK2 of the RX circuit 118 under the selected mode .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkan by including wherein the moving the receive data comprises crossing the receive data from a remote clock domain to a local clock domain of a physical layer device, as taught by Yu, in order to provide an asynchronous first-in first-out (AFIFO) buffer apparatus with active rate control and dynamic rate compensation (see Yu [0004]).
Regarding claim 22, the combination of Barkan and Yu discloses all the features with the claim 21.
Barkan further discloses wherein the moving the receive data further comprises: oversampling data received from the shared transmission medium (col5 lines34-43) discuss, wherein PHY receive module 112 receives signals 140 over cable 106(i.e. medium) representing data words 146 at a data rate of M/NGbps. PHY 102 generates data words 146 based on signals 140, and provides data words 146 to MAC 104), wherein PHY 102 operates according to a local clock (i.e. local clock domain) (see page 5, line 45).

Claims 4-7, 11, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barkan in view of Yu in view of BERUTO et al US20190230705A1.					
Regarding claim 4, the combination of Barkan and Yu discloses all the feature with respect to claim 3.
The combination of Barkan and Yu does not explicitly disclose wherein the control datapath is configured to move the control data between the physical layer of the system and an application layer of a network protocol stack.							BERUTO et al US20190230705A1 discloses wherein the control datapath is configured to move the control data between the physical layer of the system and an application layer of a network protocol stack [0029] discuss a data exchange module operatively connected to the access control module and to the transceiver module for exchanging data between the access control module and the transceiver module, Wherein The transceiver module implements the functions of the PHY sublayers (see [0066]), and [0126] discuss the RS modules communicate to  the higher layers( an application layer of a network protocol stack).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barkan and Yu by wherein the control datapath to move the control data between the physical layer of the system and an application layer of a network protocol stack, as taught by BERUTO, in order to manage data transmission over a network which provides certainty of transmission and certainty of the time at which the transmission occurs (see [0009]).									
Regarding claim 5, the combination of Barkan and Yu discloses all the feature with respect to claim 3.
the combination of Barkan and Yu does not explicitly disclose wherein the control datapath to move the control data between the physical layer of the system and a device that is separate from a network protocol stack.
BERUTO et al US20190230705A1 discloses wherein the control datapath to move the control data between the physical layer of the system and a device that is separate from a network protocol stack ([0126] devices connected in the network can synchronize themselves at higher level in the OSI model (e.g. at application layer) via the RS modules).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barkan  and Yu by including  wherein the control datapath to move the control data between the physical layer of the system and a device that is separate from a network protocol stack, as taught by BERUTO, in order to manage data transmission over a network which provides certainty of transmission and certainty of the time at which the transmission occurs (see [0009]).
		
Regarding claim 6, the combination of Barkan and Yu discloses all the feature with respect to claim 3.
The combination of Barkan and Yu does not explicitly disclose wherein the control datapath may be used for one or more control cycles that comprise moving control data to or from the physical layer.
BERUTO et al US20190230705A1 discloses wherein the control datapath may be used for one or more control cycles that comprise moving control data to or from the physical layer [0121] discuss in the same clock period (i.e.one or more control cycles) that the MAC starts transmitting, the data exchange module 2000 starts receiving. In this case the data module generates a collision to stop MAC from sending data, therefore the finite state machine implemented by the data module 2040 moves to the COLLIDE state 405.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barkan  and Yu  by including wherein the control datapath may be used for one or more control cycles that comprise moving control data to or from the physical layer, as taught by BERUTO, in order to manage data transmission over a network which provides certainty of transmission and certainty of the time at which the transmission occurs (see [0009]).
Regarding claim 7, the combination of Barkan and Yu discloses all the feature with respect to claim 3.
The combination of Barkan and Yu does not explicitly disclose wherein one of the one or more control cycles is associated with one of a time aware protocol, a traffic shaping protocol, and a physical layer collision avoidance protocol.
BERUTO et al US20190230705A1 discloses wherein one of the one or more control cycles is associated with one of a time aware protocol, a traffic shaping protocol, and a physical layer collision avoidance protocol [0067] discuss the data exchange module (i.e. a control Datapath) implements the functions of the PLCA Reconciliation Sublayer which is called Physical Layer Collision Avoidance Reconciliation Sublayer (i.e. a physical layer collision avoidance protocol) (see [0061]), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barkan and Yu by including wherein one of the one or more control cycles is associated with one of a time aware protocol, a traffic shaping protocol, and a physical layer collision avoidance protocol, as taught by BERUTO, in order to manage data transmission over a network which provides certainty of transmission and certainty of the time at which the transmission occurs ( see [0009]).

Regarding claim 16, the combination of Barkan and Yu discloses all the feature with respect to claim 9.
The combination of Barkan and Yu does not explicitly disclose wherein at least one output of the one or more outputs is configured for exclusive collision signaling.  
BERUTO et al US20190230705A1 discloses wherein at least one output of the one or more outputs is configured for exclusive collision signaling [0121] discuss in the same clock period (i.e. or more control cycles) that the MAC starts transmitting, the data exchange module 2000 starts receiving. In this case the data module generates a collision to stop MAC from sending data, therefore the finite state machine implemented by the data module 2040 moves to the COLLIDE state 405.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barkan and Yu by including wherein at least one output of the one or more outputs is configured for exclusive collision signaling, as taught by BERUTO, in order to manage data transmission over a network which provides certainty of transmission and certainty of the time at which the transmission occurs (see [0009]).

Regarding claim 17, the combination of Barkan and Yu discloses all the feature with respect to claim 9.
The combination of Barkan and Yu does not explicitly an interconnect, the
interconnect configured to operatively couple the at least one output for exclusive collision signaling to an input of a link layer device for exclusive collision signaling.  
BERUTO et al US20190230705A1 discloses an interconnect, the interconnect configured to operatively couple the at least one output for exclusive collision signaling to an input of a link layer device for exclusive collision signaling. [0121] discuss in the same clock period (i.e. one or more control cycles) that the MAC starts transmitting, the data exchange module 2000 starts receiving. In this case the data module generates a collision to stop MAC from sending data, therefore the finite state machine implemented by the data module 2040 moves to the COLLIDE state 405.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barkan and Yu by including an interconnect, the interconnect configured to operatively couple the at least one out for exclusive collision signaling to an input of a link layer device for exclusive collision signaling, as taught by BERUTO, in order to manage data transmission over a network which provides certainty of transmission and certainty of the time at which the transmission occurs ( see [0009]).

Regarding claim 19, the combination of Barkan, Yu and BERUTO discloses all the feature with respect to claim 17.
Barkan discloses wherein the local clock generator is configured to generate the local clock responsive to the local reference clock ((col5 lines 42-43) discuss Clock reduction circuit 802 generates a local clock 804 based on a reference clock 806 

Claims 10, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barkan in view of Yu in view of SELVAM et al US20200371579A1

Regarding claim 10, The combination of Barkan and Yu discloses all the features with respect to the claim 9
The combination of Barkan and Yu does not explicitly disclose an interconnect, the interconnect to operably couple the first output to a receive clock input of a link layer device and to a transmit clock input of the link layer device
SELVAM et al  US20200371579A1 discloses an interconnect, the interconnect to operably couple the first output to a receive clock input of a link layer device and to a transmit clock input of the link layer device( fig.2,  [0041]-[0042] discuss PCIe controller 218 is couple to The clock generator which  may generate clock to receive data from the PHY RX block and to transmit data from The PHY TX block, wherein the PCIe controller 218 is configured to perform data link layer functions ( see[0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barkan and Yu by including an interconnect, the interconnect configured to operably couple the first output to a receive clock input of a link layer device and to a transmit clock input of the link layer device, as taught by SELVAM, in order to reduce power consumption (see [0022]).

Regarding claim 12, the combination of Barkan and Yu discloses all the features with respect to the claim 9
The combination of Barkan and Yu does not explicitly disclose one or more inputs, wherein the one or more inputs comprise a first input operatively coupled to the transmit circuitry, wherein the first input is assigned to a signal for control signaling.  
SELVAM et al US20200371579A1 discloses one or more inputs, wherein the one or more inputs comprise a first input operatively coupled to the transmit circuitry, wherein the first input is assigned to a signal for control signaling (fig.2, [0041]- [0042] discuss PCIe controller 218 is couple to the clock generator which may generate clock to receive data from the PHY RX block and to transmit data from The PHY TX block, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barkan and Yu by including one or more inputs, wherein the one or more inputs comprise a first input operatively coupled to the transmit circuitry, wherein the first input is assigned to a signal for control signaling, as taught by SELVAM, in order to reduce power consumption (see [0022]).

Regarding claim 18, The combination of Barkan and Yu discloses all the features with respect to the claim 9
The combination of Barkan and Yu does not disclose a reference clock generator configured to generate a local reference clock.  
SELVAM et al US20200371579A1 discloses a reference clock generator configured to generate a local reference clock.  [0031] discuss the host system 210 also includes an oscillator (e.g., crystal oscillator or “XO”) 230 (= a reference clock generator) configured to generate a stable reference clock signal 232. The reference clock signal 232 is input to the clock generator 224 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barkan and Yu by including a reference clock generator configured to generate a local reference clock, as taught by SELVAM, in order to generate a stable reference clock (see [0031]).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Barkan in view of Yu in view of SELVAM et al US20200371579A1 in view of TZENG et al US 2015/0063375 A1
Regarding claim 13, the combination of Barkan, Yu and SELVAM discloses all the features with respect to the claim 12.
The combination of Barkan, Yu and SELVAM does not explicitly disclose an interconnect, the interconnect to operably couple the first input to one or more devices above a link layer of a network protocol stack.  
TZENG et al US 2015/0063375 A1 discloses an interconnect, the interconnect to operably couple the first input to one or more devices above a link layer of a network protocol stack (Fig. 4, wherein mac 416 is connected to device PTP420 which include a timing synchronization device 426).										It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barkan, Yu and SELVAM by including an interconnect, the interconnect configured to operably couple the first input to one or more devices above a link layer of a network protocol stack, as taught by TZENG, in order to improve network performance (see [0012]).
Regarding claim 14, the combination of Barkan, Yu, SELVAM and TZENG discloses all the features with respect to the claim 13.								The combination of Barkan, Yu and SELVAM does not explicitly disclose interface circuitry for operable coupling to the shared transmission medium.  				TZENG et al US 2015/0063375 A1 discloses interface circuitry for operable coupling to the shared transmission medium (Fig. 4 and [0078] discuss physical interface 432 is located at or substantially proximate to the interface with the network medium 406).			It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barkan, Yu and SELVAM by including interface circuitry for operable coupling to a shared transmission medium, as taught by TZENG, in order   to facilitate the transmission and/or reception of one or more packets (see [0078]).

Regarding claim 15, the combination of Barkan, Yu, SELVAM and TZENG discloses all the features with respect to the claim 14.
The combination of Barkan, Yu and SELVAM does not explicitly disclose wherein one of the one or more devices is a time syncing circuit.  
TZENG et al US 2015/0063375 A1 discloses wherein one of the one or more devices is a time syncing circuit (Fig. 4, wherein mac 416 is connected to device PTP420 which include a timing synchronization device 426.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barkan, Yu and SELVAM by including wherein one of the one or more devices is a time syncing circuit , as taught by TZENG, in order to improve network performance ( see [0012]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Barkan et al(US 8,243,752 B2) in view of Yu, in view of  SELVAM et al US20200371579A1 in view of Dumet et al. US 2009/0201936A1.
Regarding claim 20, the combination of Barkan and SELVAM discloses all the feature with respect to claim 18.
The combination of Barkan, Yu and SELVAM does not explicitly wherein the receive circuitry comprises: an oversampling circuit to receive the local reference clock; and a synchronization circuit to receive the local clock.  
Dumet et al. US 2009/0201936A1 discloses an interconnect, the interconnect to operatively couple the at least one out for exclusive wherein the receive circuitry comprises: an oversampling circuit configured to receive the local reference clock; and a synchronization circuit to receive the local clock[0010]-[0012] discus the  synchronizing device comprises: receiving means for receiving synchronizing data based on a reference time clock, and exploiting means for exploiting those synchronizing data so as to synchronize a local time clock used by that router with respect to the reference time clock.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barkan ,Yu and SELVAM by including wherein the receive circuitry comprises: an oversampling circuit configured to receive the local reference clock; and a synchronization circuit configured to receive the local clock, as taught by Dumet, in order to synchronize a local time clock with respect to the reference time clock ( see [0012]).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Barkan et al (US 8,243,752 B2 in view of Yu in view of Iyer et al US 20180181525 A1
  
Regarding claim 23, the combination of Barkan and Yu discloses all the features with the claim 22.
Barkan further discloses wherein the moving the receive data (col5 lines34-43) discuss, wherein PHY receive module 112 receives signals 140 over cable 106(i.e. medium) representing data words 146 at a data rate of M/NGbps. PHY 102 generates data words 146 based on signals 140 , and provides data words 146 to MAC 104) wherein the  receive  of the data is done on first clock (i.e. clock domain)( see claim1),
the combination of Barkan and Yu does not explicitly disclose performing digital clock and data recovery using the oversampled data.
Iyer et al US 20180181525 A1 discloses performing digital clock and data recovery using the oversampled data [0070] In the Rx direction, the data has to be moved from the Rx recovered clock domain (i.e. data recovery) to the PHY clock domain (= digital clock) and then to the MAC clock domain., where synchronizing the data are been transferred during domain crossing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barkan and Yu by including performing digital clock and data recovery using the oversampled data, as taught by Iyer, in order to transfer synchronizing the data (see [0070]).
Regarding claim 24, the combination of Barkan, Yu and Iyer discloses all the features with the claim 23.
Barkan further discloses providing the receive data to the interface for sending to the link layer (col5 lines34-43) discuss, wherein PHY receive module 112 receives signals 140 over cable 106(i.e. medium) representing data words 146 at a data rate of M/NGbps. PHY 102 generates data words 146 based on signals 140, and provides data words 146 to MAC 104).

Response to Remarks/Arguments
Applicant’s argument 
Applicant argues that the reference cited does not teach 					- "wherein the transmit datapath circuitry coupled to move transmit data toward the shared
transmission medium according to the first clock domain," as recited in claim 1
"a transmit circuitry and a first portion of a receive circuitry, wherein each of the transmit circuitry and the first portion of the receive circuitry are operatively coupled to an output of the local clock generator and are clocked by the local clock, wherein the transmit circuitry to move transmit data toward a shared transmission medium based on the local clock," as recited by claim 9, especially the limitation “wherein the transmit circuitry to move transmit data toward a shared transmission medium based on the local clock”.
-"moving receive data toward an interface for operative coupling to a link layer, wherein the moving the receive data comprises crossing the receive data from a remote clock domain to a local clock domain of a physical layer device, the link layer coupled to operate on the local clock domain of the physical layer device," as cited in claim 21, especially the limitation “the link layer coupled to operate on the local clock domain of the physical layer device”.
- Regarding the claims (4-7, 11, 16-17, and 19), (10, 12, and 18); (Claims 13-15); Claim 20, and (Claims 23 and 24), The references cited to the reject the claims are not obviousness.
Examiner’s answer:
Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.
-Regarding claim 1, Barkan discloses, in claim 1, that physical-layer device transmits the signals (i.e. data) to the cable (i.e. a shared transmission medium) according to the first clock, thus the reference Barkan discloses the limitation that applicant argued 
-Regarding claim 9, Barkan discloses in fig. 8, Clock reduction circuit 802(i.e. local clock generator) which is responsible for generating a local clock for the PHY102, wherein PHY102 comprising PHY transmit module 110 (i.e. the transmit circuitry) and PHY receive module 112 (i.e. the first portion of the receive circuitry), wherein in (fig. 5, steps 508-512; col 4, lines 33-35) discloses  PHY 102 receives data words 130 from MAC 104 (step 504). PHY transmit module (i.e. a physical layer side transmit datapath circuitry) transmits signals 138 over cable 106(i.e. a shared transmission medium), wherein PHY 102 operates according to local clock 804 (see fig. 8. (col5, lines 45)). Thus, Barkan discloses the limitation as applicant argued in claim 9.
-Regarding claim 21, Barkan discloses in fig. 8, and (col5 lines34-43) PHY 102 provides data words 146 to MAC 104(i.e.; wherein PHY 102 operates according to a local clock (i.e. local clock domain) (see page 5, line 45), thus Barkan discloses  the limitation “moving receive data toward an interface for operative coupling to a link layer, the link layer coupled to operate on the local clock domain of the physical layer device,"
Barkan does not explicitly disclose wherein the moving the receive data comprises crossing the receive data from a remote clock domain to a local clock domain of a physical layer device.													Yu et al US 2017/0046298 A1 discloses wherein the moving the receive data comprises crossing the receive data from a remote clock domain to a local clock domain of a physical layer device [0022] the RX circuit 114 of the transport layer circuit 102 and the RX circuit 118 of the physical layer circuit 104 operate in the first clock domain(i.e. remote clock),   the PMA circuit 106 operates in a second clock domain(i.e. local clock), and the clock CLK3 of the RX circuit 124 under the selected mode is asynchronous to the clock CLK2 of the RX circuit 118 under the selected mode .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barkan by including wherein the moving the receive data comprises crossing the receive data from a remote clock domain to a local clock domain of a physical layer device, as taught by Yu, in order to provide an asynchronous first-in first-out (AFIFO) buffer apparatus with active rate control and dynamic rate compensation (see Yu [0004]).
-- Regarding the claims (4-7, 11, 16-17, and 19), (10, 12, and 18); (Claims 13-15); Claim 20, and (Claims 23 and 24), In response to Applicant’s argument that the cited references are not obviousness
  The Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   											It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Based on the fact, Examiner respectfully disagrees that the prior art cited does not teach the limitation of the independent claim 1, as argued by applicants. The other independent claims recite features analogous to those of Claim 1, the cited passages teach the other independent claims, as well. Furthermore, the cited passages teach dependent claims, as well.
Conclusion			 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478